DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2019, 06/10/2020, 12/10/2020 have been considered by the Examiner.

Drawings
The drawings submitted on 04/08/2019 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 04/08/2019, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/26/2021, with regards to the amended language of “wherein the helical gear defines a worm gear axis,” and “a pivot axis which lies transverse to the axis of rotation and at an angle of about 20 degrees to about 30 degrees relative to the worm gear axis” have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Applicant’s arguments with regards to the teachings of Kim, specifically that the disclosure of Kim does not teach “only two” clip type springs, are not persuasive. Kim teaches “the elastic clip 120 may consist of a plurality of elastic clips,” and “the plurality of elastic clips 120 may be arranged at regular intervals” (para. 53); and that “the number of elastic clips fastened to the outer side of the bearing 110 may be increased or decreased, and the arrangement of the elastic clips may be freely adjusted. Therefore, it is possible to easily adjust the overall strength of the bearing assembly” (para. 58). Similarly, “the number of elastic clips can be easily decreased” (para. 74).  Therefore, one of ordinary skill in the art, upon reading the disclosure of Kim and then viewing figures 3-

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Bernhard, as previously explained (see Non-Final Rejection of 12/08/2020 for the complete mapping of Bernhard), discloses a bearing system for a worm engaging with a worm wheel as part of a steering gear (see abstract) which uses a spring element FE1 for providing a spring load to the worm, used directly on one of the bearings (see discussion of para. 22). The spring element FE1 has a protrusion N1 which acts directly on the outer ring 1 of the fixed bearing FL, which corresponds to a pivot bearing (see discussions of para. 22, 24). Further, Bernhard discloses wherein the helical gear defines a worm gear axis (shown clearly in figure 2). 
Kim, as previously combined, teaches two C-shaped elastic clips 120 which replace the spring of Bernhard (see Non-Final Rejection of 12/08/2020 for the complete mapping of Kim and for the previously-discussed motivation to combine the prior art); and the combination of Bernhard and Kim would, therefore, suggest the limitation wherein a pivot axis (pivoting about the bearing as shown in the disclosure of Bernhard) centrally extends through the two spring elements (the springs of Kim do not modify the pivotal motion disclosed by Bernhard).  However, as is apparent from the figures of Bernhard, the 
Therefore, the prior art, either alone or in combination, does not disclose or render obvious “the shaft mounted rotatably about an axis of rotation at an end adjacent the servomotor in a bearing arrangement and mounted pivotably in the transmission housing about a pivot axis which lies transverse to the axis of rotation and at an angle of about 20 degrees to about 30 degrees relative to the worm gear axis” (claim 16, lines 5-9); “wherein the pivot axis centrally extends through the two spring elements” (claim 16, lines 17-18). To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658